DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is the manipulation unit in claims 1 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Page 17 and 18 of the specification discloses the manipulation unit includes a manipulation housing and a manipulation lever.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 is indefinite because it is unclear when infringement occurs. The recitation of “wherein a lower end of each of the brush protrusions is formed to be recessed toward an upper part of the brush protrusions” is unclear because the forming of the brush protrusion is a 

Claim 4 recites the limitation "the cleaning ring" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim is interpreted as the support rib is configured to support a surface of [[the]] a cleaning ring.
Claim 5 depends from claim 4 and is therefore rejected to accordingly under 35 USC 112b.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bian (EP3375340) hereinafter.
Regarding claim 1, Bian discloses a cleaner comprising: 
	a housing (Figure 2 Element 16) having an opening (Figure 2 Element 10) configured to allow air to be introduced into the housing; 
	a filtering unit (Figure 2 Elements 22, 23, and 26) mounted in an inner space of the housing (The filtering unit is mounted inside the housing Element 16) and configured to define a dust collection space between the filtering unit and an inner surface of the housing (The dust collection space is defined by the outside surface of the filtering unit Element 22 and the inner surface of the housing Element 16); 
	a cleaning unit (Figure 2 Element 30) mounted to surround the filtering unit; and 
	a manipulation unit (Figure 4 Elements 18, 35, 36, and 37) configured to raise and lower the cleaning unit inside the dust collection space, wherein the cleaning unit comprises one or more brush protrusions (Figure 3 Elements 32 and 34) protruding from the cleaning unit toward a surface of the filtering unit. The manipulation unit is configured to raise and lower the cleaning unit by the levering of Element 18 causing Element 37 to contact Element 36 and compress Element 35.

	Regarding claim 2, Bian discloses the cleaner of claim 1, wherein the one or more brush protrusions protrude from an inner surface of the cleaning unit toward the surface of the filtering unit (Figure 3 Element 34), and are configured to cover the inner surface of the cleaning unit (Figure 3 shows at least three Elements 34 on the inner surface of the cleaning unit).


	a cleaning body (Figure 3 Element 31) surrounding the filtering unit and connected to the manipulation unit (Element 31 surrounds Element 23 of the Filtering Unit. Element 31 is connected to Element 36 of the Manipulation Unit), 
	the cleaning body having a guide flow path configured to guide the air introduced via the opening (The outer surface of the cleaning body creates a guide flow path that guides the air introduced via the opening); and 
	a cleaning ring disposed on a lower part of the cleaning body (See annotated drawing below. Cleaning ring defines lower part of cleaning body), 
	the cleaning ring extending toward a bottom of the dust collection space (See annotated drawing below) and including the brush protrusions protruding from a surface of the cleaning ring (Element 34 and 32 Brush protrusions protrude from the cleaning ring), 
	the cleaning ring being configured to clean the surface of the filtering unit when the cleaning unit is raised or lowered by the manipulation unit (Element 34 brush protrusions clean the surface of the filtering unit as the cleaning unit is raised or lowered).

    PNG
    media_image1.png
    462
    650
    media_image1.png
    Greyscale


	Regarding claim 4, Bian discloses the cleaner of claim 1, wherein at least one support rib protrudes from a lower part of the cleaning unit toward a bottom of the dust collection space (See annotated drawing below), the support rib being configured to support a surface of the cleaning ring (Support rib supports lower part of cleaning ring).

    PNG
    media_image2.png
    462
    557
    media_image2.png
    Greyscale

	Regarding claim 6, Bian discloses the cleaner of claim 1, wherein the brush protrusions are formed in a cleaning ring of the cleaning unit, the cleaning ring being 
	
	Regarding claim 7, Bian discloses the cleaner of claim 1, wherein each of the brush protrusions extends in a direction parallel to an axis along which the cleaning unit is raised or lowered (See annotated drawing below).

    PNG
    media_image3.png
    417
    670
    media_image3.png
    Greyscale

	
	Regarding claim 8, Bian discloses the cleaner of claim 1, wherein each of the brush protrusions is inclined relative to an axis along which the cleaning unit is raised or lowered (See annotated drawing below).

    PNG
    media_image4.png
    416
    670
    media_image4.png
    Greyscale

	
	Regarding claim 9, Bian discloses the cleaner of claim 1, wherein a lower end of each of the brush protrusions includes a lower inclining surface directed toward a lower part of the dust collection space, wherein an amount of protrusion of the lower inclining surface decreases in a downward direction (See annotated drawing below).

    PNG
    media_image5.png
    416
    670
    media_image5.png
    Greyscale

	Regarding claim 10, Bian discloses the cleaner of claim 1, wherein an upper inclining surface is formed on an upper end of each of the brush protrusions directed 

    PNG
    media_image6.png
    416
    670
    media_image6.png
    Greyscale


	Regarding claim 11, Bian discloses the cleaner of claim 1, wherein a lower end of each of the brush protrusions is formed to be recessed toward an upper part of the brush protrusions (See annotated drawing below).

    PNG
    media_image7.png
    416
    670
    media_image7.png
    Greyscale


	Regarding claim 19, Bian discloses a cleaner comprising: 
	a housing (Figure 2 Element 16) having an opening (Figure 2 Element 10) configured to introduce air into the housing; 
	a first cyclone part (Figure 4 Element 23) mounted to the housing and configured to separate dust from the air introduced through the opening; 
	a second cyclone part (Figure 4 Element 22) mounted in an inner space of the housing and configured to define a dust collection space between the second cyclone part and an inner surface of the housing (Element 22 and inner surface of Element 16 define the dust collection space); 
	a cleaning unit (Figure 2 Element 30) mounted to surround the second cyclone part and configured to be raised and lowered inside the dust collection space (Element 30 surrounds the second cyclone part Element 22. Element 30 is raised and lowered to clean the surface of Element 22), 
	with one or more brush protrusions (Figure 3 Element 34) protruding from an inner surface of the cleaning unit facing a surface of the second cyclone part (The brush protrusions protrude inward towards the surface of the second cyclone part); and 
	a manipulation unit (Figure 5 Elements 18, 35, and 37) configured to raise or lower the cleaning unit, 
	the manipulation unit being connected to the cleaning unit (The manipulation unit Element 37 connects to Element 36 of the cleaning unit), and 
.


Claims 1-4, 7-8, 12-13, 15-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LG Electronics Inc. (KR100459131) hereinafter LG.

	Regarding claim 1, LG discloses a cleaner comprising: 
	a housing (Figure 5a Element 110) having an opening (Figure 4 Element 130) configured to allow air to be introduced into the housing; 
	a filtering unit (Figure 3 Element 170) mounted in an inner space of the housing and configured to define a dust collection space between the filtering unit and an inner surface of the housing (The outer surface of Element 170 and inner surface of Element 110 define the dust collection space); 
	a cleaning unit (Figure 3 Element 160 and 163) mounted to surround the filtering unit; and 
	a manipulation unit (Figure 5b Elements 120 and 121) configured to raise and lower the cleaning unit inside the dust collection space (Figures 5a and 5b show the cleaning unit being raised and lowered by the connection of Element 121 and 160), 
	wherein the cleaning unit comprises one or more brush protrusions (Figure 5a and 5b Element 166) protruding from the cleaning unit toward a surface of the filtering unit.

	Regarding claim 2, LG discloses the cleaner of claim 1, wherein the one or more brush protrusions protrude from an inner surface of the cleaning unit toward the surface of the filtering unit (Figure 5a and 5b Element 166), and are configured to cover the 15inner surface of the cleaning unit (Figure 5a and 5b show Element 166 covers an inner surface of the cleaning unit).

	Regarding claim 3, LG discloses the cleaner of claim 1, wherein the cleaning unit comprises: 
	a cleaning body surrounding the filtering unit and connected to the manipulation unit (Figure 5b shows the cleaning body Element 160 connected to the manipulation unit Element 120), 
	the 54cleaning body having a guide flow path configured to guide the air introduced via the opening (Figure 4 shows the opening Element 130 introducing air that is guided around the cleaning body Element 160); and 
	a cleaning ring (Figure 5a and 5b Element 163) disposed on a lower part of the cleaning body (Figure 5a and 5b show Element 163 disposed on the lower part of the cleaning body Element 160), 
	the cleaning ring extending toward a bottom of the dust collection space and including the brush protrusions protruding from a surface of the cleaning ring (See annotated drawing below), 


    PNG
    media_image8.png
    294
    438
    media_image8.png
    Greyscale


	Regarding claim 4, LG discloses the cleaner of claim 1, wherein at least one support rib (Figure 5a and 5b Element 163) protrudes from a lower part of the cleaning unit toward a bottom of the dust collection space, 
	the support rib being configured to support a surface of the cleaning ring (Figure 5b Element 160. The support rib supports Element 160 by circling the bottom and providing rigidity).

	Regarding claim 7, LG discloses the cleaner of claim 1, wherein each of the brush protrusions extends in a direction parallel to an axis along which the cleaning unit is raised or lowered (See annotated drawing below).

    PNG
    media_image9.png
    225
    405
    media_image9.png
    Greyscale


	Regarding claim 8, LG discloses the cleaner of claim 1, wherein each of the brush protrusions is inclined relative to an 5axis along which the cleaning unit is raised or lowered (See annotated drawing below. Brush protrusion is slightly inclined relative to axis along which cleaning unit is raised or lowered).

    PNG
    media_image10.png
    772
    687
    media_image10.png
    Greyscale


	Regarding claim 12, LG discloses the cleaner of claim 1, wherein at least one holding rib (Figure 4 Element 172) is disposed on the surface of the filtering unit, the at 

	Regarding claim 13, LG discloses the cleaner of claim 12, wherein the cleaning unit is configured to move between a first position in which the cleaning unit is raised (Figure 5b shows the cleaning unit in the first position) and a second position in which the cleaning unit is lowered (Figure 5a shows the cleaning unit in the second position), and 
	the at least one holding rib is disposed on a lower part of the filtering unit (See annotated drawing below. Holding rib would be disposed on lower part of filtering unit when the housing became upside down in use) such that at least a portion of the at least one holding rib has a section overlapping with the cleaning unit (Figure 4 shows holding rib Element 172 overlapping the cleaning unit Element 160), when the cleaning unit is located at the second position.

    PNG
    media_image11.png
    284
    611
    media_image11.png
    Greyscale





    PNG
    media_image12.png
    428
    573
    media_image12.png
    Greyscale




    PNG
    media_image13.png
    263
    473
    media_image13.png
    Greyscale

	Regarding claim 18, LG discloses the cleaner of claim 12, wherein a length of the at least one holding rib is greater than lengths of the brush protrusions (See annotated drawing below).

    PNG
    media_image14.png
    320
    573
    media_image14.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over LG Electronics Inc. (KR100459131) hereinafter LG.
	Regarding Claim 6, LG discloses the cleaner of claim 1, wherein the brush protrusions are formed in a cleaning ring (Figure 5a Element 163) of the cleaning unit 
	LG fails to disclose the cleaning ring being made of an elastic material.
Since it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07), it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the cleaning ring by making it of an elastic material and arrive at the claimed invention in order to provide a cleaning ring that would have enough flexibility to be able to be assembled with the other parts of the invention.

Allowable Subject Matter
Claims 5, 14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and in the case of claim 5 overcome the rejections under 35 USC 112b set forth above. Regarding claim 5, the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park (KR20060117001) discloses a foreign matter removing unit that removes foreign matter from a filter and compresses it. Jin (US20040187253) discloses a filter cleaning device with a manipulation unit and a dust-removing ring. Muir (US20180132685) discloses a moveable dirt compactor mountable on the housing and actuated by a handle.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723